Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Plans Detailed Airborne Survey of Moonlight Copper Project /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ Data to guide geochemical sampling, geologic mapping, exploration drilling TORONTO, April 7, 2010 /CNW/ - Starfield Resources Inc. ("Starfield" or the "Company") (TSX: SRU) today announced that Fugro Airborne Surveys has been contracted to fly a detailed airborne DIGHEM electromagnetic (EM) and aeromagnetic survey of the Company's entire Moonlight copper project in the Lights Creek Mining District of Plumas County, California. The survey, totaling 412 line kilometers, is to be undertaken in late April. The information it generates will provide the basis for further geochemical sampling, detailed geologic mapping and exploration drilling. The Moonlight project, located 167 kilometres northwest of Reno, Nevada, consists of 419 unpatented claims and 36 patented claims. Previous exploration and/or production on the project has defined three advanced exploration targets: Moonlight Valley, Superior and Engels, as well as five early stage copper targets: Blue Copper, Sulfide Ridge, Copper Mountain, Osmeyer Ridge and Ruby mine. The DIGHEM survey will focus in particular on the historic Engels and Superior mining district due to its tremendous exploration potential. These historic mines, which are covered by a large number of patented mining claims, reportedly produced 161.5 million pounds of copper and 1.9 million ounces of silver from 4.7 million tons of ore. At the Engels mine, Starfield completed a three-hole drilling program in November 2009 that confirmed the presence of strong copper mineralization over broad intervals. Two holes were targeted in an area of a previous discovery, with one hole being an infill hole and the other hole being a step-out hole.
